DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10, 12 – 14, and 16 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 10 and 19, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 10 with the allowable feature being: a printed circuit board comprising: a plurality of electrically conducting conductor tracks formed within said electrically insulating substrate; a sealing region has a depth that does not extend to a level of one of said plurality of electrically conducting conductor tracks that is located closer to said surface of said electrically insulating substrate than any other ones of said plurality of electrically conducting conductor tracks; and a molding compound disposed on said surface of said electrically insulating substrate and disposed adjacent to said sealing region, wherein said molding compound does not extend onto said sealing region; said sealing region formed entirely in said electrically insulating substrate, and said sealing region being at least one structure selected from the group consisting of an unfilled groove extending exclusively into said electrically insulating substrate, an unfilled channel extending exclusively into said electrically insulating substrate, and an unfilled rebate extending exclusively into said electrically insulating substrate.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 19 with the allowable feature being: a method for producing a printed circuit board, which comprises the steps of: providing a substrate having an electrically conductive conductor track disposed and formed within the substrate; forming a sealing region selected from the group consisting of a groove extending into the substrate, a channel extending into the substrate, and a rebate extending into the substrate; placing an overmold tool onto the surface of the substrate, a sealing edge of the overmold tool finishing with the sealing region; and overmolding the surface disposed between the overmold tool and the substrate such that a molding compound used during the overmolding does not extend onto the sealing region.
One close prior art Saxelby (US 5,945,130) teaches of a method for producing a printed circuit board (Fig 7-9), which comprises the steps of: providing a substrate (20); forming a sealing (Column 2, lines 60-65; “seal”) region (portion of 20 around 62 and 70) on a surface of the substrate, wherein the sealing region is at least one structure selected from the group consisting of a groove (see Fig 7-9) extending into the substrate, a channel extending into the substrate, and a rebate extending into the substrate; placing an overmold tool (60a,60b) onto the surface of the substrate (20), a sealing edge of the overmold tool (60) finishing with the sealing region; and overmolding (35) the surface disposed between the overmold tool (60) and the substrate (20); however Saxelby does not teach the substrate having an electrically conductive conductor track disposed and formed within the substrate and overmolding such that a molding compound used during the overmolding does not extend onto the sealing region.
Another close prior art Inoue (US 2012/0000699 A1) teaches of a printed circuit board for an electronic component, the printed circuit board comprising: an electrically insulating substrate having a surface; a plurality of electrically conducting conductor tracks formed within said electrically insulating substrate; a sealing region disposed in said surface of said electrically insulating substrate; and a molding compound disposed on said surface of said electrically insulating substrate and disposed adjacent to said sealing region, wherein said molding compound does not extend onto said sealing region; said sealing region formed entirely in said electrically insulating substrate, and said sealing region being at least one structure selected from the group consisting of an unfilled groove extending exclusively into said electrically insulating substrate, an unfilled channel extending exclusively into said electrically insulating substrate, and an unfilled rebate extending exclusively into said electrically insulating substrate; wherein all of said structure, which forms said sealing region, is free from electronic components; and the printed circuit board including at least one feature selected from the group consisting of: said sealing region being flat, and said electrically insulating substrate having a homogeneous substrate thickness in said sealing region; however Inoue does not teach wherein said sealing region has a depth that does not extend to a level of one of said plurality of electrically conducting conductor tracks that is located closer to said surface of said electrically insulating substrate than any other ones of said plurality of electrically conducting conductor tracks.
Therefore claims 10, 12 – 14, and 16 – 24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896